Title: To John Adams from Elijah Brainerd, 18 December 1800
From: Brainerd, Elijah
To: Adams, John



Honored Sir—
Vermont Windser 18 Decemr. 1800—

My resolution beginning to fail under so long a series of distress and extreme indigence, as have fallen to my share for six years past, in consequence of being wounded in the defence of my Country AD 1776, does now prompt me to make this last, desperate effort—Before Congress I humbly pray the enclosed may fall – From your goodness and humanity hope to be pardoned in presuming to address you on the subject, and with my solicitation enclosed. Should this my plan, dear Sir, appear to you, to be premature, ineligible or unjustifiable, pray be so kind as to suppress it—Last winter I solicited the Senate by Mr. Paine, who is our Senator, and is acquainted with my distressing situation, & its cause—
My family consists of myself, wife and five small children—They reside in Randolph—myself in this place, because my friends here are so hospitable, as to make me more comfortable through the cold winter, than my reduced situation and finances will admit of at home—It is hard for an active citizen to suffer from a circumstance like mine, and not find compassion and relief in the bosom of that Country, in whose defence I have fought, been wounded once, imprisoned twice and in the issue lost my activity in the use of one limb, & my health, so as to be unable to provide for myself & family, or guard against want and indigence—I can hardly give it up, but Congress will consider me in some way—Must I be left to drag out my life in my present distressing and indigent situation—May Heaven support and direct you and all our Political Fathers, preserve your lives & healths and guide your public consultations for the support of our good government and the felicity of our nation in this eventful day—May our rank among nations ever acquire celibrity, glory and that importance which can result only from national rectitude—If I must sink down into sorrow and despair, without compassionate exertions from Congress, our Areopagus—If a most just claim, supported by the most substantial testimonials, must pass unheard & unredressed by my Country—I hope still to pray for the felicity of that Country, which gave me birth, and whose defence I engaged in with enthusiasm natural to the age of 18—and from which I have never deviated—To pray for my Country for Congress and our government is all left me, at present—
Permit me, with sentiments of respect & esteem to subscribe myself your most  obedient & humble servant

Elijah Brainerd